    Case 18-26984          Doc 17   Filed 10/14/18 Entered 10/14/18 23:23:26            Desc Imaged
                                    Certificate of Notice Page 1 of 3
Form ntchrgRq

                                 UNITED STATES BANKRUPTCY COURT
                                       Northern District of Illinois
                                            Eastern Division
                                            219 S Dearborn
                                               7th Floor
                                           Chicago, IL 60604


                                    Bankruptcy Proceeding No.: 18−26984
                                                 Chapter: 7
                                           Judge: Carol A. Doyle

In Re:
   Anna Marie Long
   6031 S St Lawrence
   #3
   Chicago, IL 60637
Social Security No.:
   xxx−xx−7169
Employer's Tax I.D. No.:


                             NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:

                             219 South Dearborn, Courtroom 742, Chicago, IL 60604

                                      on November 7, 2018 at 10:00 AM

TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                       FOR THE COURT



Dated: October 12, 2018                                Jeffrey P. Allsteadt , Clerk
                                                       United States Bankruptcy Court
     Case 18-26984               Doc 17         Filed 10/14/18 Entered 10/14/18 23:23:26                                 Desc Imaged
                                                Certificate of Notice Page 2 of 3
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Anna Marie Long                                                               Case No. : 18−26984
6031 S St Lawrence                                                            Chapter : 7
#3                                                                            Judge :    Carol A. Doyle
Chicago, IL 60637
SSN: xxx−xx−7169 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Certificate of Credit Counseling.
· Statement of Financial Affairs (Form 107/207).
· Schedule A−B (Form 106A/B).
· Schedule C (Form 106C).
· Schedule D (Form 106D).
· Schedule E/F (Form 106E/F).
· Schedule G (Form 106G).
· Schedule H (Form 106H).
· Schedule I (Form 106I).
· Schedule J (Form 106J).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 12, 2018                                                   Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
          Case 18-26984            Doc 17       Filed 10/14/18 Entered 10/14/18 23:23:26                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-26984-CAD
Anna Marie Long                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: corrinal                     Page 1 of 1                          Date Rcvd: Oct 12, 2018
                                      Form ID: ntchrgRq                  Total Noticed: 6


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 14, 2018.
db             +Anna Marie Long,   6031 S St Lawrence,   #3,   Chicago, IL 60637-2419
27107651       +Peoples Gas Light & Coke Company,   200 E Randolph Street,   Chicago IL 60601-6433
27107652       +Quest Diagnostic,   111 N Wabash,   Ste 1514,   Chicago IL 60602-3063

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27107649        E-mail/Text: CENHRT-E_Notice_Claim@cable.comcast.com Oct 13 2018 01:34:01     Comcast,
                 41112 Concept Dr,   Plymouth MI 48170-4253
27107650       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Oct 13 2018 01:34:13
                 Commonwealth Edison Co,   3 Lincoln Center,   Attn: Bankruptcy Section,
                 Oak Brook Terrace IL 60181-4204
27124140       +E-mail/PDF: acg.acg.ebn@americaninfosource.com Oct 13 2018 01:48:14     Exeter Finance LLC,
                 AIS Portfolio Services, LP,   4515 N Santa Fe Ave. Dept. APS,   Oklahoma City, OK 73118-7901
                                                                                            TOTAL: 3

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27112308*         Comcast,   41112 Concept Dr,   Plymouth MI 48170-4253
27112309*        +Commonwealth Edison Co,   3 Lincoln Center,   Attn: Bankruptcy Section,
                   Oak Brook Terrace IL 60181-4204
27112310*        +Peoples Gas Light & Coke Company,   200 E Randolph Street,   Chicago IL 60601-6433
27112313*        +Quest Diagnostic,   111 N Wabash,   Ste 1514,   Chicago, IL 60602-3063
                                                                                              TOTALS: 0, * 4, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 14, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 12, 2018 at the address(es) listed below:
              Alex D Moglia, ESQ    amoglia@mogliaadvisors.com, IL31@ecfcbis.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 2
